Case 20-10343-LSS Doc 3699 Filed 05/12/21 Page1of4

 

FILED

Justice Lauri Selber Silverstein 2021 MAY 12 AM 9: 19

BSA Bankruptcy Case CLERK

824 Market Street JS BANKRUPTCY COUR:
6" Floor WeTRICT OF OELAWARI

Wilmington, DE 19801

3 May 2021

RE: Boy Scouts of America Bankruptcy — Proof of Claim AS mil

Your honor and members of the court,

| am a survivor of child sexual abuse who has a claim against the Boy Scouts of America (Proof of Claim
ASB in its Chapter 11 bankruptcy case currently in the US Bankruptcy Court in Wilmington, DE. As
noted in the last paragraph of my letter today, | request that the court maintain my anonymity or
confidentiality to the extent that the law allows given the personal nature of this issue.

| was a member of Boy Scouts of America Troop 71 in Dover, New Jersey in the timeframe of the early

1970s. It was while | was a minor in the Boy Scouts that | was repeatedly sexually abused. The abuse

happened while our troop was on camping trips to Boy Scout owned and operated campgrounds as well

as at the scoutmaster’s personal residence. My abuser was Scoutmaste

was known to others afi. made me sleep in his tent with him on these camping trips and

abused me. He coerced me to his house and abused me there. The repeated abuse happened over the
period of about two years. Details associated with the abuse as | recall them are outlined in my claim
form, but they are disgusting. This man was a sexual predator and a pedophile. | should have been
protected from this abuse, but the Boy Scouts failed to do so. Apparently, from the large number of

child sexual abuse survivors that have come forward, there are many similar individuals, now grown
men, that have endured this horror at the hands of the Boy Scouts. To subsequently learn that the Boy
Scouts knew about sexual abuse and did not do everything possible to prevent it is evidence enough
that this organization should now be held accountable and that it should make things right with those
that suffered this abuse at its hands. | have had to endure more than 40 years of the aftermath of the
sexual abuse that | experienced as a youngster in the Boy Scouts. It’s not simply a wound like a cut finger
that heals quickly in due course. Impacts are profound and sustained and possibly are never rectified —
they change one for life. It’s simply disgusting that an organization designed to provide healthy life
experiences for youngsters has inflicted this trauma on so many.

Because of the enormous amount of embarrassment, guilt and shame that | feel about the sexual abuse
| endured as a CHILD, | have told very few people about it. The people who know are my counselor and
my spouse (likely soon to be my ex-spouse because of long-standing marriage difficulties | believe were
not helped by the sexual abuse trauma | experienced in the Boy Scouts). Indeed, | did not divulge this
dark secret about my past until fairly late in life, so | suffered alone for decades with the aftermath of
abuse. | believe that my younger brother also knows because of comments he made to me when we
were both still teenagers, as | believe that my abuser also tried to abuse him. But my brother and | have
never spoken about this for more than 40 years, as | have always been terrified that he would raise the

Page 1 of 3

 

 
Case 20-10343-LSS Doc 3699 Filed 05/12/21 Page 2of4

subject and embarrass me further and unseat the pain that | had tried to bury emotionally my entire life.
Now anyone that reads my claim form and this letter will know that | am a sexual abuse survivor. |
remain embarrassed and feel guilty and shamed, but | am learning that this was not my fault. It was the
fault of a sexual predator and the fault of an organization that did not protect me. An organization that
also apparently failed to protect thousands of others from child sexual abuse, even though it had ample
information that things like this occurred in their organization with some frequency. This is not simply a
bankruptcy case for me and the others. It is a child sexual abuse case. The Boy Scouts simply cannot be
allowed to file a reorganization plan and for all intents and purposes brush aside in a large way its
responsibility for the abuses and horror young children endured at their hands.

| buried the horror of my sexual abuse for many years throughout my life, believing that not talking
about it or not thinking about it would make me feel normal and make the pain of the events go away.
But it was only when | grew older that | realized just how much damage the sexual abuse had done to
me. | suffer from depression and anxiety and finally sought medical treatment for those conditions. |
have been depressed to the point of contemplating suicide. | have been on different medications over
the years prescribed by my doctor for these conditions. | now know that the traumas of sexual abuse
have affected all aspects of my life and the relationships | have with others including those in my family,
those in my professional world, and others. Someone should have protected me from that horror as a
child - the Boy Scouts of America were responsible for protecting me and they did nothing | was just a
kid. The BSA had the obligation to protect me and they did not.

| am disgusted by the sexual abuse that | endured, and | still struggle with its aftermath. | am disgusted
by the Boy Scouts because they had an obligation to protect children from sexual predators like my
scoutmaster and failed. And now | am disappointed that the Boy Scouts have declared bankruptcy as a
tactic to potentially avoid the obligation of making things as right as possible with the survivors of child
sexual abuse. To know that there are thousands upon thousands of people that suffered sexual abuse as
children in the Boy Scouts while they were simply trying to engage in what otherwise should be a
healthy lifetime experience is simply appalling.

It’s hard to put into words how disgusting child sexual abuse is and the trauma that it has inflicted on
me. What would a normal life have been like had that not occurred to me more than 40 years ago?
Would | have lived without the emotional and physical pain that | have felt over all of these years, the
nightmares, the stress, the embarrassment, the anxiety that someone would find out? Would | have
been able to find the happiness that seems to have eluded me? What would it have been like to have
a normal childhood, free from sexual abuse? The damage is likely irreparable, but someone needs to
hold the Boy Scouts accountable so that they compensate survivors in meaningful ways for this pain and
suffering. The sexual abusers were people that children and their families entrusted; but they were
nothing more than pedophiles and child sexual predators. The Boy Scouts should have protected me and
the rest of the scouts that have suffered this abuse.

| urge the court to please do everything in its power to hold the Boy Scouts of America accountable for
making this plague of sexual abuse right for survivors who have lived significantly altered and in some
cases troubled lives because of it. This is not simply a bankruptcy case — it is a case of child sexual
abuse of unimaginable proportions at the hands of an organization that actively recruited young boys
into its ranks and then failed to protect them against systemic sexual abuse. The Boy Scouts of

Page 2 of 3

 
Case 20-10343-LSS Doc 3699 Filed 05/12/21 Page 3of4

America and their insurance companies have the assets and financial means to make this right for the
survivors of child sexual abuse and should work together to do so.

Thank you for taking the time to read my letter and entering it into the record. | do hope that you can
keep my personal information confidential to the extent that the law allows under these
circumstances.

Page 3 of 3

 

 
 

Case 20-10343-LSS Doc 3699 Filed 05/12/21 Page4of4

ore ogeyryoes

 

2
<
m k
z=

TTshtue Laue Se\ber Cc \wereteara
ROA bankrytc Case

924 Marker g Feet gk
b+4 FJoor i I.
Wil mig! 2 DE gO 4 \

SGOT S024 diet yy hee pe peep yey

 
